DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21, 26-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. 2015/0316748 to Cheo et al. (“Cheo”).
 	Regarding claim 21, Cheo teaches a camera, comprising: 
a photosensor configured to capture light projected onto a surface of the photosensor (reference number 810 CMOS detector in Figure 8); and 
a folded lens system configured to refract light from an object field located in front of the camera to form an image of a scene at an image plane at or near the surface of the photosensor, wherein the lens system comprises three refractive lens elements arranged along a folded optical axis of the camera from an object side to an image side and a light folding element located between a first and second lens element of the three refractive lens elements from the object side and configured to redirect light from a first axis onto a second axis (with reference to Figure 8, the object side is labeled with “incident light” which enters the optical system at a first axis into a first lens element, reference number 80; a light folding element 802 is located between the first lens 804 and a second lens 806, with a third lens element shown on the second axis with the second lens element and closest to the image plane; paragraph [0081] teaches that the lens elements are refractive elements); 
wherein the photosensor is configured to move relative to the folded lens system (paragraph [0114] teaches that the image sensor itself can be moved along the optical axis for focusing).  
	Regarding claim 26, Cheo teaches the camera as recited in claim 21, wherein at least one surface of at least one of the three refractive lens elements is aspheric (paragraph [0079] teaches the optical components may include aspheric surfaces).  
  	Regarding claim 27, Cheo teaches the camera as recited in claim 21, wherein at least one of the lens elements is formed of lightweight polymer or plastic material (see paragraph [0978] the lens may be created with plastic resin).  
	Regarding claim 28, Cheo teaches the camera as recited in claim 21, wherein the light folding element is a prism, and wherein an image side surface of the first lens element is flat/plano, and wherein the image side surface of the first lens element is in contact with the object side surface of the prism (Figure 11 shows two alvarez lenses 104, the bottom one has a flat surface and is integrated with the prism).  
Claim 29 is rejected similarly to claim 21. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Cheo as applied to claim 21 above, and further in view of U.S. Pub. No. 2016/0327773 to Choi et al. (“Choi”).
 	Regarding claim 22, Cheo teaches the camera as recited in claim 21, wherein Z- height of the lens system measured from a front vertex of the lens system to a rear vertex of the folding element is 6.5 millimeters or less (paragraph [0050] teaches that the z-height is approximately 6 mm or less) but is silent on wherein the folded lens system provides a 35mm equivalent focal length in the range of 85 - 200 millimeters.
	Choi teaches a similar folded lens system with a focal length of about 120 mm in an equivalent 35 mm film format (see paragraph [0075]).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Cheo with that of Choi to set a focal length of 120mm in an equivalent 35 mm film format in a folded lens system to provide a telephoto lens system.
	Claim 32 is rejected similarly.  
Claims 23-25, 30-31, 33-36, 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Cheo as applied to claim 21 above, and further in view of U.S. Pub. No. 2015/0253647 to Mercado (“Mercado”).
 	Regarding claim 23, Cheo teaches the lens system as recited in claim 21, but is silent on wherein the lens system comprises, arranged along the folded optical axis from the object side of the lens system to the image side of the lens system: the first lens element on the first axis having positive refractive power and a convex object-side surface in a paraxial region; the light folding element configured to redirect light from the first lens element to the second axis; 2the second lens element on the second axis; and a third lens element on the second axis having a concave image-side surface in a paraxial region.  
	Mercado teaches a similar lens system where the first lens element on the first axis has a positive refractive power and convex object-side surface, and second lens element on the second axis with a concave image-side surface (see Figures 1A or 1B for example).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Cheo with that of Mercado to use specific shaped lens to direct light in a way to fit the particular application desired of the camera device.  
 	Regarding claims 24 and 31, Cheo teaches the camera as recited in claim 21, but is silent on wherein the photosensor is between 4 millimeters and 8 millimeters in a diagonal dimension.  
	Mercado teaches an I mage sensor of camera in a similar device with folded lens system is about 6mm in diagonal dimension.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Cheo with that of Mercado to use a 6mm diagonal dimension image sensor in order to utilize common dimensions within the art.  
 	Regarding claim 25, Cheo teaches the camera as recited in claim 21, but is silent on wherein the lens system further comprises an aperture stop located between the object side of the lens system and the light folding element.  
	Mercado teaches an aperture stop located between the object side of the lens system and the folding element (see Figure 19A). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Cheo with that of Mercado to place the aperture stop between the object side and the light folding element to control the exact amount of light that is allowed into the second axis of the optical system.
 	Regarding claim 30, Cheo teaches the device as recited in claim 29, but is silent on wherein effective focal length of the lens system is within a range of 10 millimeters to 16 millimeters.  
	Mercado teaches a similar folded optical system with an effective focal length of about 14mm (see paragraph [0010]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of  Cheo with that of Mercado to set the effective focal length within a range commonly known in the art.   
Claims 33-34 are rejected similarly to claims 25, 23.
Regarding claim 35, Cheo in view of Mercado teach the device as recited in claim 34, Cheo further teaches wherein the second lens element has negative refractive power (see paragraph [0046] the second varifocal lens is configured to be a lens with negative optical power).  
 	Regarding claim 36, Cheo teaches the device as recited in claim 34, but is silent on wherein the third lens element has a convex object-side surface in the paraxial region.  
	Mercado teaches the third lens element has a convex object-side surface in the paraxial region (see Figure 1A).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Cheo with that of Mercado 
to use specific shaped lens to direct light in a way to fit the particular application desired of the camera device.  
Regarding claim 39, Cheo teaches the device as recited in claim 34, but is silent on wherein the lens system satisfies one or more of the relationships: 

    PNG
    media_image1.png
    94
    177
    media_image1.png
    Greyscale

where f is effective focal length of the lens system, fl is focal length of the first lens element, f2 is focal length of the second lens element, R3f is radius of curvature of the object-side surface of the third lens element, and R3r is radius of curvature of the image side surface of the third lens element.  
	Mercado teaches f/f1 is between 0.5 and 0.8 which satisfies the first listed relationship (see paragraph [0062]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Cheo with that of Mercado to parameters of the effective focal length with respect to the first lens element within known or common ranges seen in the prior art.  
	Claim 40 is rejected similarly to claim 39.  
7.	Claims 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Cheo in view of U.S. Pub. No. 2007/0024739 to Konno (“Konno”). 
 	Regarding claims 37-38, Cheo teaches the lens system as recited in claim 34, but is silent on wherein the first lens element is formed of an optical material with Abbe number Vd>45, and the second lens element is formed of an optical material with Abbe number Vd<35, or first lens element is formed of an optical material with Abbe number Vd>40, and the second lens element is formed of an optical material with Abbe number Vd<30.  
Konno teaches an optical system with a light bending element and gives an example of a lens system with lenses having an abbe number in a range of 30-60.  While Konno does not teach the exact system claimed, one of ordinary skill in the art would look to the prior art for a general range that is commonly used and could experiment with the exact numbers to produce desired properties of the system. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Cheo with that of Konno to realize the range of Abbe number used in optical elements in a system with light bending element.    

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R HSU whose telephone number is (571)270-3012. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AMY R. HSU
Examiner
Art Unit 2664



/AMY R HSU/Primary Examiner, Art Unit 2697